The court is of the opinion, and so holds, that Acts 1919, p. 1047, authorizes districts and assessments thereby or therefor in violation of so much of section 23 of the Constitution as provides:
"That the right of eminent domain shall not be so construed as to allow taxation or forced subscription for the benefit of railroads or any other kind of corporations, other than municipal, or for the benefit of any individual or association."
The corporation or association authorized by the act or for whose benefit the assessment is permitted is not a municipal corporation. Schultes v. Eberly, 82 Ala. 242, 2 So. 345.
The trial court erred in awarding the mandamus, and the judgment is reversed, and one is here rendered dismissing the petition.
Reversed and rendered.
ANDERSON, C. J., and SAYRE, SOMERVILLE, THOMAS, and MILLER, JJ., concur.
McCLELLAN and GARDNER, JJ., dissent.
                              On Rehearing.